DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of March 1, 2022.  The rejections are stated below.  Claims 1-5, 7-12, and 14-22 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2022 has been entered.

Response to Amendment/Arguments
3.	Applicant's arguments concerning 35 U.S.C. 101 have been fully considered but they are not persuasive.  According to Applicant’s specification, the invention addresses system and methods for validating identification documents based on case-based behaviors (Abstract).  Validating identification documents based on case-based behaviors does not improve the technology but improves business which by definition renders the claim non-statutory.  Validating identification documents is not limited to technology and does not solve a technical problem similar to other decisions finding eligibility under the equivalent of Step 2A of the analysis, but, in contrast, merely describe a method of organizing human activity in which computers are used as a generic implementation conduit. The current claims do not offer a similar improvement.   Examiner notes that the improvements discussed here are simply to validating identification documents and do not result in any computer functionality or technical/technological improvement.
The additional elements of computing device, captured image, beacon signal and user device does not integrate the judicial exception into a practical application because the additional elements do not impose any meaningful limits on practicing the abstract idea of document validation which corresponds to Certain Methods of Organizing Human Activity (commercial or legal interactions). The fact that the validating is done using computing device, captured image, beacon signal and user device (analysis is done by computer) is mere use of a computer as a tool to perform the abstract idea and/or linking the abstract idea to a particular environment (computer environment). Examiner notes that the improvements discussed are to the abstract idea document validation and do not result in any computer functionality or technical/technology improvement. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
	Applicant’s arguments concerning 35 U.S.C. 103 have been considered but are moot in view of new grounds of rejection.


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-5, 7-12, and 14-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of document validation without significantly more. 
The Examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 9 and 15.
Claim 1 is directed to a process which is one of the four statutory categories of invention (Step 1: YES).
Claim 8 is directed to an apparatus which is one of the four statutory categories of invention (Step 1: YES).
Claim 15 is directed to a non-transitory, tangible computer-readable device which is one of the four statutory categories of invention (Step 1: YES).
Claim 1 recites method, comprising:
receiving, at a ……., a request to access account information of a user from a user device, wherein the request comprise a captured image of an identification document;
in response to receiving the request, analyzing, by the computing device, an environmental context of the …….., wherein analyzing the environmental context comprises 
determining, by the ……, a priority level for validating the identification document of the user based on the environmental context;
dynamically setting, by the ……, a validation process for validating the identification document based on the priority level and the ……., wherein the priority level and the validation process change for each request to access the account information based on the environmental context of the …… at the time of the request and wherein the validation process specifies a plurality of ….. capable of validating the identification document; and wherein the dynamically setting comprising ranking the plurality of authenticators; 
based on the validation process, concurrently transmitting the captured … of the identification document to each of the plurality of … and causing each of the plurality of … to simultaneously analyze the captured … to validate an authenticity of the identification document; and
in response to the identification document being validated by an ….. in the plurality of ….., providing, by the ……, the ……… with access to the account information. These limitations (with the exception of italicized limitations) describe an abstract idea of validating documents to Certain Methods of Organizing Human Activity (commercial or legal interactions including sales activities or business relations). The claim also recites a computing device, captured image, beacon signal and user device which does not necessarily restrict the claim from reciting an abstract idea. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional element, e.g., computing device, captured image, beacon signal and user device are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 8 and 15 hence claims 8 and 15 are rejected on similar grounds as claim 1.

The limitations of claim 2-5 and 7 are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
Therefore, the claims 1-5, 7-12, and 14-22 are directed to an abstract idea. Thus, the claims 1-5, 7-12, and 14-22 are not patent-eligible.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


6.	Claims 1-5, 7-12, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Algorithm
7.	Claim 1 recites “causing each of the plurality of authenticators to simultaneously analyze the captured image to validate an authenticity of the identification document.” However, the specification does not provide details on what the limitation, “causing”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I) Claim 8 is rejected as the same basis as each of the claims recite similar language.  Dependent claims 2-5, 7, 9-12, and 14 do not remedy the deficiency of the independent claims and stand rejected on the same grounds.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/

/ERIC T WONG/Primary Examiner, Art Unit 3692